DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office Action in response Applicants remarks and amendments filed 3/19/21. Claims 61-66 are newly added. Claims 1, 3, 4, 8-10, 24-26, 30, 32, 35-37, 39, 40, 43, 47, 49, 50, 51, 53 and 60-66 are pending.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4. Applicants arguments amendments have necessitated the withdrawal of the rejections of record. 
Rejoinder
5.  Claims 1, 3-4, 8-10, 24-26, 30, 32, 35-37, 39, 40, 43, 47, 49, 50 and 60-66 were directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 51 and 53 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II (chimeric protein, nucleic acids encoding said protein, and methods of using said proteins) as set forth in the Office action mailed on 9/11/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.                                                                                                                                                                     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: Chimeric IFN-γ protein comprising C-terminal truncation and an A23G and D24G double mutation and  a targeting moiety binding specific antigens are found to be free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	9. Claims 1, 3-4, 8-10, 24-26, 30, 32, 35-37, 39, 40, 43, 47, 49-51, 53 and 60-66 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645    

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645